UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 24, 2007 Home Federal Bancorp (Exact Name of Registrant as Specified in Its Charter) Indiana 000-18847 35-1807839 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 501 Washington Street, Columbus, Indiana 47201 (Address of Principal Executive Offices) (Zip Code) (812) 522-1592 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On July 24, 2007, the Board of Directors of Home Federal Bancorp (the “Company”) considered and approved amendments to three HomeFederal Bank Director Deferred Fee Agreements dated November 22, 2005, between HomeFederal Bank (the “Bank”) and John T. Beatty, Harold Force and David W. Laitinen, each of whom is an outside Director of the Company and the Bank. Each First Amendment to the HomeFederal Bank Director Deferred Fee Agreement approved by the Board of Directors (the “First Amendments”) effects changes to the previously disclosed agreement in order to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended, adding required language relating to separation from service, restricting the ability to make changes in the form and timing of distributions, and clarifying the payment of benefits in the event of a change in control, among other things. A copy of each of the three First Amendments approved by the Board of Directors is attached hereto, as Exhibit 10.1 (Beatty), Exhibit 10.2 (Force) and Exhibit 10.3 (Laitinen), respectively, and each is incorporated herein by this reference. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 24, 2007, the Board of Directors of Home Federal Bancorp (the “Company”) considered and approved amendments to previously disclosed agreements between HomeFederal Bank (the “Bank”) and the officers noted below, each of which amendments is attached as an exhibit hereto and incorporated herein by this reference.In each case, the amendments will effect changes in order to comply with the requirements and final regulations of Section 409A of the Internal Revenue Code of 1986, as amended, adding required language relating to separation from service, restricting the ability to make changes in the form and timing of distributions, and clarifying the payment of benefits in the event of a change in control, among other things. Officer and Title Amendment Exhibit No. John K. Keach, Jr. Chairman of the Board, President and Chief Executive Officer of Company and Bank First Amendment to the HomeFederal Bank Excess Benefit Plan Agreement dated April 1, 2001 for John K. Keach, Jr. 10.4 First Amendment to the HomeFederal Bank Supplemental Executive Retirement Plan Agreement for John K. Keach, Jr. 10.5 Mark T. Gorski Executive Vice President, Chief Financial Officer, Treasurer and Secretary of Company and Bank Second Amendment to the HomeFederal Bank Supplemental Executive Retirement Agreement dated November 3, 2005 for Mark T. Gorski 10.6 Amended and Restated Employment Agreement for Mark T. Gorski 10.7 Charles R. Farber Executive Vice President of Company and Bank HomeFederal Bank Amended and Restated Supplemental Executive Retirement Income Agreement for Charles R. Farber 10.8 Amended and Restated Employment Agreement for Charles R. Farber 10.9 S. Elaine Pollert Former Executive Vice President of Company and Bank (employment terminated effective February 16, 2007, as reported in the Company’s 8-K filed February 16, 2007) HomeFederal Bank Second Amended and Restated Supplemental Executive Retirement Agreement for S. Elaine Pollert 10.10 2 Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 10.1 First Amendment to the HomeFederal Bank Director Deferred Fee Agreement dated November 22, 2005 for John T. Beatty 10.2 First Amendment to the HomeFederal Bank Director Deferred Fee Agreement dated November 22, 2005 for Harold Force 10.3 First Amendment to the HomeFederal Bank Director Deferred Fee Agreement dated November 22, 2005 for David W. Laitinen 10.4 First Amendment to the HomeFederal Bank Excess Benefit Plan Agreement dated April 1, 2001 for John K. Keach, Jr. 10.5 First Amendment to the HomeFederal Bank Supplemental Executive Retirement Plan Agreement for John K. Keach, Jr. 10.6 Second Amendment to the HomeFederal Bank Supplemental Executive Retirement Agreement dated November 3, 2005 for Mark T. Gorski 10.7 Amended and Restated Employment Agreement for Mark T. Gorski 10.8 HomeFederal Bank Amended and Restated Supplemental Executive Retirement Income Agreement for Charles R. Farber 10.9 Amended and Restated Employment Agreement for Charles R. Farber 10.10 HomeFederal Bank Second Amended and Restated Supplemental Executive Retirement Agreement for S. Elaine Pollert 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date: July 24, 2007 HOME FEDERAL BANCORP By: /s/ Mark T. Gorski Mark T. Gorski, Executive Vice President and Chief Financial Officer 4 EXHIBIT INDEX Exhibit Number Description Location 10.1 First Amendment to the HomeFederal Bank Director Deferred Fee Agreement dated November 22, 2005 for John T. Beatty Attached 10.2 First Amendment to the HomeFederal Bank Director Deferred Fee Agreement dated November 22, 2005 for Harold Force Attached 10.3 First Amendment to the HomeFederal Bank Director Deferred Fee Agreement dated November 22, 2005 for David W. Laitinen Attached 10.4 First Amendment to the HomeFederal Bank Excess Benefit Plan Agreement dated April 1, 2001 for John K. Keach, Jr. Attached 10.5 First Amendment to the HomeFederal Bank Supplemental Executive Retirement Plan Agreement for John K. Keach, Jr. Attached 10.6 Second Amendment to the HomeFederal Bank Supplemental Executive Retirement Agreement dated November 3, 2005 for Mark T. Gorski Attached 10.7 Amended and Restated Employment Agreement for Mark T. Gorski Attached 10.8 HomeFederal Bank Amended and Restated Supplemental Executive Retirement Income Agreement for Charles R. Farber Attached 10.9 Amended and Restated Employment Agreement for Charles R. Farber Attached 10.10 HomeFederal Bank Second Amended and Restated Supplemental Executive Retirement Agreement for S. Elaine Pollert Attached 5
